DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 04/28/21.  Claims 25-42 are still pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 31 and 37 recite the limitation "the sending of the nonce" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish any first instance of a “sending of the nonce”; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 28-32, 34-38 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisen (2017/0251014).
Claim 25:  Eisen discloses a method, comprising:
modifying an outbound network message, at least by:
generating a nonce [pages 11-12, paragraphs 0107-0108], and,
inserting the nonce into the outbound network message(include nonce data in transaction/authentication events) [page 12, paragraph 0110];
sending the modified outbound network message to a first device, via one or more network links(sent during transaction/authentication events) [page 12, paragraph 0111 | page 14, paragraph 0122];
recording information about the sending of the nonce in a nonce record(historical nonce data) [page 12, paragraphs 0108-0109];
subsequent to the sending of the modified outbound network message, receiving an inbound network message from a second device(fraudulent event replaying nonce data) [page 19, paragraph 0169 | page 20, paragraphs 0176-0177], the inbound network message comprising at least one of:
(i) a query about the nonce, and (ii) a probe about the nonce(fraudster sending previously recorded authentication events, transactions events, account access events, etc.) [page 7, paragraph 0067];
recording information about the inbound network message in a log entry(historic information) [page 20, paragraphs 0181-0182]; and,
determining, based at least in part on the nonce record and the log entry, that the second device is associated with an eavesdropper on at least one of: (a) the one or more network links over which the modified outbound network message was sent to the first device, and (b) the first device(determining, based on nonce data being identical to previously stored nonce data, that the user submitting the fraudulent event is not the purported user and is instead associated with an eavesdropper which intercepted a previously recorded event; ie. a fraudster, phishing, man in the middle attack, etc.) [page 2, paragraph 0028 | page 7, paragraph 0067 | page 15, paragraph 0139 | page 21, paragraph 0191].
Claim 26:  Eisen discloses the method of claim 25, further comprising: sending the modified outbound network message to the first device from a server, responsive to a client request for a service(authentication event initiated by user and/or request to complete transaction) [page 6, paragraph 0061].
Claim 28:  Eisen discloses the method of claim 25, wherein the generation of the nonce comprises: generating any of a random and a pseudo-random value to include in the nonce [page 4, paragraph 0050].
Claim 29:  Eisen discloses the method of claim 25, wherein: the modified outbound network message is sent from a first system providing a first service to clients; and, the receiving of the inbound network message from the second device occurs at a second system providing a second service to clients(different external devices/entities) [page 19, paragraph 0169].
Claim 30:  Eisen discloses the method of claim 25, the first device comprising any of a first client and a first server, and the second device comprising any of a second client and a second server [page 19, paragraph 0169].
Claim 31:  Eisen discloses a system comprising circuitry forming at least one processor and memory holding computer program instructions for execution on the at least one processor to cause the system to:
modify an outbound network message, at least by:
generating a nonce [pages 11-12, paragraphs 0107-0108], and,
inserting the nonce into the outbound network message [page 12, paragraph 0110];
send the modified outbound network message to a first device, via one or more network links [page 12, paragraph 0111 | page 14, paragraph 0122];
record information about the sending of the nonce in a nonce record [page 12, paragraphs 0108-0109];
subsequent to the sending of the modified outbound network message, receive an inbound network message from a second device [page 19, paragraph 0169 | page 20, paragraphs 0176-0177], the inbound network message comprising at least one of:
(i) a query about the nonce, and (ii) a probe about the nonce [page 7, paragraph 0067];
record information about the inbound network message in a log entry [page 20, paragraphs 0181-0182]; and,
determine, based at least in part on the nonce record and the log entry, that the second device is associated with an eavesdropper on at least one of: (a) the one or more network links over which the modified outbound network message was sent to the first device, and (b) the first device [page 2, paragraph 0028 | page 7, paragraph 0067 | page 15, paragraph 0139 | page 21, paragraph 0191].
Claim 32:  Eisen discloses the system of claim 31, the computer program instructions for execution on the at least one processor to further including instructions to cause the system to: send the modified outbound network message to the first device from a server, responsive to a client request for a service [page 6, paragraph 0061].
Claim 34:  Eisen discloses the system of claim 31, wherein the generation of the nonce comprises: generating any of a random and a pseudo-random value to include in the nonce [page 4, paragraph 0050].
Claim 35:  Eisen discloses the system of claim 31, wherein: the modified outbound network message is sent from a first server providing a first service to clients; and, the receiving of the inbound network message from the second device occurs at a second server providing a second service to clients [page 19, paragraph 0169].
Claim 36:  Eisen discloses the system of claim 31, the first device comprising any of a first client and a first server, and the second device comprising any of a second client and a second server [page 19, paragraph 0169].
Claim 37:  Eisen discloses a non-transitory computer readable medium holding computer program instructions for execution on one or more processors to operate one or more computers, the computer program instructions including instructions to:
modify an outbound network message, at least by:
generating a nonce [pages 11-12, paragraphs 0107-0108], and,
inserting the nonce into the outbound network message [page 12, paragraph 0110];
send the modified outbound network message to a first device, via one or more network links [page 12, paragraph 0111 | page 14, paragraph 0122];
record information about the sending of the nonce in a nonce record [page 12, paragraphs 0108-0109];
subsequent to the sending of the modified outbound network message, receive an inbound network message from a second device [page 19, paragraph 0169 | page 20, paragraphs 0176-0177], the inbound network message comprising at least one of:
(i) a query about the nonce, and (ii) a probe about the nonce [page 7, paragraph 0067];
record information about the inbound network message in a log entry [page 20, paragraphs 0181-0182]; and,
determine, based at least in part on the nonce record and the log entry, that the second device is associated with an eavesdropper on at least one of: (a) the one or more network links over which the modified outbound network message was sent to the first device, and (b) the first device [page 2, paragraph 0028 | page 7, paragraph 0067 | page 15, paragraph 0139 | page 21, paragraph 0191].
Claim 38:  Eisen discloses the non-transitory computer-readable medium of claim 37, the computer program instructions further including instructions to: send the modified outbound network message to the first device from a server, responsive to a client request for a service [page 6, paragraph 0061].
Claim 40:  Eisen discloses the non-transitory computer-readable medium of claim 37, wherein the generation of the nonce comprises: generating any of a random and a pseudo-random value to include in the nonce [page 4, paragraph 0050].
Claim 41:  Eisen discloses the non-transitory computer-readable medium of claim 37, wherein: the modified outbound network message is sent from a first server providing a first service to clients; and, the receiving of the inbound network message from the second device occurs at a second server providing a second service to clients [page 19, paragraph 0169].
Claim 42:  Eisen discloses the non-transitory computer-readable medium of claim 37, the first device comprising any of a first client and a first server, and the second device comprising any of a second client and a second server [page 19, paragraph 0169].

Allowable Subject Matter
Claims 27, 33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,931,695.
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for detecting an eavesdropper, which specifically relies upon the generation/insertion of a nonce into a network message that is sent and made record of in a nonce record.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Agrawal (2013/0151857).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435